IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00384-CV

              IN THE INTEREST OF J.T. AND A.T., CHILDREN


                            From the 74th District Court
                             McLennan County, Texas
                             Trial Court No. 2017-407-3


                            MEMORANDUM OPINION


       Jessica R. appeals from a judgment that terminated her parental rights to her

children, J.T. and A.T. TEX. FAM. CODE ANN. § 161.001 (West 2014). Jessica complains

that the evidence was legally insufficient for the trial court to have found that termination

of her parental rights was in the best interest of the children. Because we find that the

evidence was legally sufficient, we affirm the judgment of the trial court.

       The standard of review for legal sufficiency in termination cases is well-

established. In re J.F.C., 96 S.W.3d 256, 264-68 (Tex. 2002) (legal sufficiency). In reviewing

the legal sufficiency of the evidence, we view all the evidence in the light most favorable

to the finding to determine whether a trier of fact could reasonably have formed a firm
belief or conviction about the truth of the Department's allegations. In re J.L., 163 S.W.3d
79, 84-85 (Tex. 2005); J.F.C., 96 S.W.3d at 265-66.      We do not, however, disregard

undisputed evidence that does not support the finding. J.F.C., 96 S.W.3d at 266. In

assessing the sufficiency of the evidence, we cannot weigh witness-credibility issues that

depend on the appearance and demeanor of the witnesses, for that is the factfinder's

exclusive province. In re J.P.B., 180 S.W.3d 570, 573-74 (Tex. 2005). Instead, we defer to

the factfinder's credibility determinations as long as they are not unreasonable. Id.

        In determining the best interest of a child, a number of factors have been

considered which have been set out in the Texas Supreme Court's opinion, Holley v.

Adams, 544 S.W.2d 367, 371-72 (Tex. 1976). This list is not exhaustive, but simply indicates

factors that have been or could be pertinent. Id. There is no requirement that all of these

factors must be proved as a condition precedent to parental termination, and the absence

of evidence about some factors does not preclude a factfinder from reasonably forming a

strong conviction that termination is in the children's best interest. See In re C.H., 89
S.W.3d 17, 27 (Tex. 2002). Evidence establishing one of the predicate grounds under

section 161.001(1) also may be relevant to determining the best interest of the children.

See C.H., 89 S.W.3d at 27-28.

        The Department originally removed the children from Jessica and James due to

concerns about domestic abuse and drug use. Jessica had a fairly extensive history with

the Department.         Her two older children had previously been removed from her


In the Interest of J.T. and A.T., Children                                              Page 2
possession and placed with Jessica's mother. J.T. and A.T. were placed with Jessica's

mother initially but Jessica's mother asked that they be removed because Jessica was

causing problems at that placement. The children were then placed with a fictive kin

caregiver who had been taking care of the children for several hours a day.

        During the pendency of the proceedings, Jessica did not complete her service plan

and tested positive for drugs on multiple occasions. Jessica did not complete drug

treatment or therapy and did not make significant progress in addressing the issues that

led to the removal of the children. Jessica continued to see James and further incidents

of domestic violence occurred. Jessica denied that she had been having contact with

James and denied that she had used drugs despite the positive drug tests, primarily for

methamphetamines. James, also a drug user, testified to the methods Jessica used to

attempt to thwart the drug tests.

        The children were placed with a caregiver who loved the children and wanted to

adopt the children if possible. The children were allowed to visit with their siblings and

Jessica's mother, which would continue even if the children were adopted. The children

were happy in the placement and were bonded to the caregiver.              The caregiver

supervised one visit between the children and Jessica during which A.T. and Jessica were

hitting each other. The caregiver had not observed aggressive behavior from A.T. outside

of the visit with Jessica.




In the Interest of J.T. and A.T., Children                                          Page 3
        Jessica's parental rights were terminated pursuant to Section 161.001(b)(1)(D), (E),

(O), and (P) and the trial court found that termination was in the best interest of the

children. Jessica does not challenge the sufficiency of the evidence as to any of the

predicate grounds, which included endangering conduct and surroundings as well as her

failure to complete her service plan and ongoing drug use.

        Viewing the evidence in the light most favorable to the judgment and deferring to

the factfinder's credibility determinations, we find that the evidence was legally sufficient

for the trial court to have found that termination of Jessica's parental rights was in the

children's best interest. We overrule Jessica's sole issue.

CONCLUSION

        Having found no reversible error, we affirm the judgment of the trial court.




                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins1
Affirmed
Opinion delivered and filed February 20, 2019
[CV06]




1The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 74.003, 75.002, 75.003 (West 2013).
In the Interest of J.T. and A.T., Children                                                        Page 4